DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,618,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application include essentially the same structural elements as the patented claims with only minor variations in verbiage and level of detail.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,021,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application include essentially the same structural elements as the patented claims with only minor variations in verbiage and level of detail.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,396,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application include essentially the same structural elements as the patented claims with only minor variations in verbiage and level of detail.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory (US 2011/0075952).
Mallory discloses a drawstring trash bag comprising: first and second panels joined along opposing first and second side edges and a bottom edge, an upper edge of the first and second panels defining an upper opening (see Figs. 4B), a first drawstring (116) within a first hem (112), the first hem formed in the first panel along the upper edge (Fig. 4ZB), a first integrated short seal welding together the first panel, the first drawstring, and the second panel (128), the first integrated short seal having inner (portion 3 in annotated Figure below), outer (portion 1 in annotated Figure below), and intermediate seal sections (portion 2 in annotated Figure below), the inner and outer seal sections each having a height extending generally in a vertical direction, the intermediate seal section having a height extending generally in a horizontal direction, the intermediate seal section connecting the inner and outer seal sections, the outer seal section adjacent to the first side edge and the inner seal section inward from the outer seal section, and the height of the inner and outer seal sections each greater than the height of the intermediate seal section (see annotated Figure below).  

Annotated blowup of Fig. 4B for clarity:

    PNG
    media_image1.png
    154
    134
    media_image1.png
    Greyscale


Mallory further discloses a second drawstring within a second hem, the second hem formed in the second panel along the upper edge, and the first integrated short seal welding together the first panel, the first drawstring, the second drawstring, and the second panel (see Fig. 4B); and a distance from an outer edge of the outer seal section to an opposing outer edge of the inner seal section greater than a height of the drawstring (see Fig. 4B).  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 21, 2022